

113 S1555 IS: DSH Reduction Relief Act of 2013
U.S. Senate
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1555IN THE SENATE OF THE UNITED STATESSeptember 26, 2013Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XVIII and XIX of the Social Security Act to provide for a delay in the implementation schedule of the reductions in disproportionate share hospital payments, and for other purposes.1.Short titleThe Act may be cited as the
			 DSH Reduction Relief Act of 2013.2.Delay in
			 implementation of revised medicare disproportionate share hospital payment
			 methodology(a)Two-Year
			 delaySection 1886(r) of the Social Security Act (42 U.S.C.
			 1395ww(r)) is amended—(1)in paragraph (1),
			 by striking For fiscal year 2014 and inserting For fiscal
			 year 2016; and(2)in paragraph
			 (2)—(A)in the matter
			 preceding subparagraph (A), by striking for fiscal year 2014 and
			 inserting for fiscal year 2016;(B)in subparagraph
			 (B)(i)—(i)in
			 the heading of clause (i), by striking 2014, 2015, 2016, and 2017 and inserting
			 2016, 2017, 2018, and
			 2019;(ii)in
			 the matter preceding subclause (I), by striking For each of fiscal years
			 2014, 2015, 2016, and 2017 and inserting For each of fiscal
			 years 2016, 2017, 2018, and 2019; and(iii)in
			 the matter following subclause (II)—(I)by striking
			 fiscal year 2014 and inserting fiscal year 2016;
			 and(II)by striking
			 fiscal years 2015, 2016, and 2017 and inserting fiscal
			 years 2017, 2018, and 2019; and(C)in subparagraph
			 (B)(ii)—(i)in
			 the heading of clause (ii), by striking 2018 and inserting 2020;(ii)in
			 the matter preceding subclause (I), by striking For fiscal year
			 2018 and inserting For fiscal year 2020; and(iii)in
			 the matter following subclause (II), by striking fiscal years 2018 and
			 2019 and inserting fiscal years 2020 and 2021.(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of section 3133 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as amended by section 10316 of such
			 Act, and as further amended by section 1104 of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).3.Modification of
			 reduction schedule for Medicaid DSH allotments to States(a)Elimination of
			 reductions for fiscal years 2014 and 2015Section 1923(f)(7)(A)
			 of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended—(1)in clause (i) in
			 the matter preceding subclause (I), by striking fiscal years
			 2014 and inserting fiscal years 2016 ; and(2)in clause (ii), by
			 striking subclauses (I) and (II) and redesignating subclauses (III) through
			 (VII) as subclauses (I) through (V), respectively.(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as if
			 included in the enactment of section 1203 of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).4.Rebasing of
		Medicaid disproportionate share hospital allotmentsSection 1923(f)(8) of the Social Security Act (42 U.S.C. 1396r–4(f)(8)) is amended—(1)by redesignating subparagraph (C) as subparagraph (D);(2)by inserting after subparagraph (B) the following new subparagraph:(C)Fiscal year 2023Only with respect to fiscal year 2023, the DSH allotment for a State, in lieu of the amount determined under paragraph (3) for the State for that year, shall be equal to the DSH allotment for the State for fiscal year 2022, as determined under subparagraph (B), increased, subject to subparagraphs (B) and (C) of paragraph (3), and paragraph (5), by the percentage change in the consumer price index for all urban consumers (all items; U.S. city average), for fiscal year 2022.; and(3)in subparagraph (D) (as redesignated by paragraph (1) of this section), by striking fiscal year 2022 and inserting “fiscal year 2023.